
	

113 S2476 IS: Online Competition and Consumer Choice Act of 2014
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2476
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2014
			Mr. Leahy (for himself, Mr. Franken, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To direct the Federal Communications Commission to promulgate regulations that prohibit certain
			 preferential treatment or prioritization of Internet traffic.
	
	
		
			1.
			Short title
			This Act may be cited as the Online Competition and Consumer Choice Act of 2014.
		
			2.
			FCC regulations prohibiting certain preferential treatment or prioritization of Internet traffic
			
				(a)
				In general
				Not later than 90 days after the date of the enactment of this Act, the Commission shall promulgate
			 regulations that—
				
					(1)
					prohibit a broadband provider from entering into an agreement with an edge provider under which the
			 broadband provider agrees, for consideration, in transmitting network
			 traffic over the broadband Internet access service of an end user, to give
			 preferential treatment or priority to the traffic of such edge provider
			 over the traffic of other edge providers; and
				
					(2)
					prohibit a broadband provider, in transmitting network traffic over the broadband Internet access
			 service of an end user, from giving preferential treatment or priority to
			 the traffic of content, applications, services, or devices that are
			 provided or operated by such broadband provider, or an affiliate of such
			 broadband provider, over the traffic of other content, applications,
			 services, or devices.
				
				(b)
				Rules of construction
				
					(1)
					Certain traffic not affected
					Nothing in this section shall be construed as superseding any obligation or authorization a
			 broadband provider may have to address the needs of emergency
			 communications or law enforcement, public safety, or national security
			 authorities, consistent with or as permitted by applicable law, or as
			 limiting the ability of the provider to do so.
				
					(2)
					Clarification of authority
					Nothing in this section shall be construed as limiting the authority of the Commission under any
			 other provision of law, including the authority to promulgate regulations
			 prohibiting or limiting preferential treatment or prioritization of the
			 traffic of an edge provider by a broadband provider under GN Docket No.
			 14–28 (relating to the matter of protecting and promoting the open
			 Internet).
				
				(c)
				Enforcement
				For purposes of sections 503(b) and 504 of the Communications Act of 1934 (47 U.S.C. 503(b); 504),
			 this section shall be considered to be a part of such Act. With respect to
			 enforcement under this section only, the following modifications of such
			 section 503(b) shall apply:
				
					(1)
					Paragraph (5) shall not apply.
				
					(2)
					Paragraph (6) shall be applied by substituting the following: No forfeiture penalty shall be determined or imposed against any person under this subsection if
			 the violation charged occurred more than 3 years prior to the date of
			 issuance of the required notice or notice of apparent liability..
				
				(d)
				Definitions
				In this section:
				
					(1)
					Affiliate
					The term affiliate has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).
				
					(2)
					Broadband Internet access service
					The term broadband Internet access service has the meaning given such term in section 8.11 of title 47, Code of Federal Regulations.
				
					(3)
					Broadband provider
					The term broadband provider means a provider of broadband Internet access service.
				
					(4)
					Commission
					The term Commission means the Federal Communications Commission.
				
					(5)
					Edge provider
					The term edge provider means an individual, institution, or other entity that provides—
					
						(A)
						any content, application, or service over the Internet; or
					
						(B)
						a device used for accessing any content, application, or service over the Internet.
					
					(6)
					End user
					The term end user means an individual, institution, or other entity that uses a broadband Internet access service.
				
